                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

UNITED STATES OF AMERICA
for the use and benefit of GLF
CONSTRUCTION CORP.,

      Plaintiff,
v.                                        Case No.: 8:17-cv-1932-CEH-AAS

FEDCON JOINT VENTURE,
DAVID BOLAND, INC., JT
CONSTRUCTION ENTERPRISE
CORPORATION, and WESTERN
SURETY COMPANY,

      Defendants.
_____________________________________/

                                   ORDER

      GLF Construction Corporation (GLF) moves for reconsideration of the

undersigned’s March 30, 2021 order that deferred ruling on GLF’s request for

prejudgment interest. (Doc. 296). The defendants, FEDCON Joint Venture

(FEDCON), David Boland, Inc., JT Construction Enterprise Corporation, and

Western Surety Company, oppose GLF’s request. (Doc. 297).

I.    BACKGROUND

      In two cases, GLF sued the defendants for two projects but brought the

same three claims: (1) Miller Act Payment Bond; (2) breach of contract; and (3)

unjust enrichment. (See Doc. 1, Case No. 8:17-cv-2650-CEH-TGW; Doc. 1, Case

                                      1
No. 8:17-cv-1932-CEH-AAS). FEDCON counterclaimed against GLF and

Fidelity and Deposit Company of Maryland. (See Doc. 66, Case No. 8:17-cv-

2650-CEH-TGW; Doc. 13, Case No. 8:17-cv-1932-CEH-AAS). The court

consolidated the two cases. (Doc. 76, Case No. 8:17-cv-2650-CEH-TGW; Doc.

45, Case No. 8:17-cv-1932-CEH-AAS). In October and December 2019, the

court held a thirteen-day bench trial. (See Docs. 182, 187–89, 194, 197–98, 200,

209–10, 212–14).

      On January 28, 2021, the court entered its opinion from the bench trial.

(Doc. 262). The January 28, 2021 opinion concluded GLF was entitled to

judgment in its favor for two breach of contract claims, but not on its remaining

claims. (Id. at pp. 190–91). And FEDCON did not prevail on its counterclaims.

(Id. at p. 191). The Clerk entered judgment in favor of GLF. (Doc. 263). The

defendants moved for amended or additional findings, or in the alternative, a

new trial. (Doc. 272). The defendants appealed the opinion and judgment. 1

(Doc. 274).

      GLF moved for prejudgment interest, attorney’s fees, and costs (Docs.

264, 265, 266), but the defendants asked the court to defer ruling until the

court addresses the motion for amended findings/new trial and the appeal to




1The Eleventh Circuit stayed the appeal pending the resolution of the defendants’
motion for new trial. (See Doc. 288).
                                       2
the Eleventh Circuit is resolved (Doc. 276). A March 30, 2021 order granted

the defendants’ motion to defer ruling until the defendants’ pending motion for

amended or additional findings, or in the alternative, a new trial and appeal

to the Eleventh Circuit was resolved. (Doc. 294).

      GLF now moves for reconsideration of the March 30, 2021 order,

specifically the deferred ruling on prejudgment interest. (Doc. 296). GLF asks

the court to reverse its ruling and amend the judgment to include prejudgment

interest. (Id. at p. 9). Consistent with Federal Rule of Civil Procedure 72(a),

GLF also objected to the March 30, 2021 order. (Doc. 295). The defendants

oppose both the motion for reconsideration and the objection. (Doc. 297).

II.   ANALYSIS

      District courts have “inherent authority to revise interlocutory orders

before the entry of judgment adjudicating all the claims and rights and

liabilities of all the parties in a case.” Hollander v. Wolf, No. 09-80587-CIV,

2009 WL 10667896, at *1 (S.D. Fla. Nov. 17, 2009). The following limited

circumstances prompt reconsideration of a court order: (1) an intervening

change in the controlling law; (2) new evidence which has become available; or

(3) a need to correct clear error or prevent manifest injustice. McGuire v.

Ryland Group, Inc., 497 F. Supp. 2d 1356, 1358 (M.D. Fla. 2007); True v.

Comm’r of the I.R.S., 108 F. Supp. 2d 1361, 1365, (M.D. Fla. 2000).

                                       3
      The party moving for reconsideration must present “facts or law of a

strongly convincing nature to induce the court to reverse its prior decision.”

McGuire, 497 F. Supp. 2d at 1358 (internal quotations omitted). “This

ordinarily requires a showing of clear and obvious error where the interests of

justice demand correction.” Id. (internal quotations omitted). “A party who fails

to present its strongest case in the first instance generally has no right to raise

new theories or arguments in a motion for reconsideration.” Id. (internal

quotations omitted).

      GLF does not argue an intervening change of controlling law or new

evidence warrants reconsideration of the March 30th order. Instead, GLF

argues the court deferring ruling on prejudgment interest is clear error. (Doc.

296, p. 6). Specifically, GLF argues the deferral risks both the finality of the

judgment and appellate subject matter jurisdiction over this case. 2 (Id.).

      GLF tries to show that the court has committed clear error by providing

case law where the Eleventh Circuit dismissed appeals lacking final orders

because of issues with prejudgment interest. (Id. at pp. 7–9). However, the

cases provided by GLF show that the Eleventh Circuit dismissed cases when

the lower court found entitlement to prejudgment interest but did not



2 GLF relies on arguments that it could have made in its original response to the
defendants’ motion to defer ruling. GLF’s motion could be denied on this ground
alone. See McGuire, 497 F. Supp. 2d at 1358.
                                         4
determine the proper calculation method, which needs to include the judgment

amount subject to interest, the identified interest rates, and the set date from

which interest began accruing. Here, the March 30th order defers determining

whether GLF is entitled to prejudgment interest, and does not even get to the

proper calculation method. 3 (See Doc. 294). GLF does not present “facts or law

of a strongly convincing nature to induce the court to reverse its prior decision.”

McGuire, 497 F. Supp. 2d at 1358. Thus, GLF’s motion fails to meet the

stringent standard for reconsideration.

       Again, of note, GLF has timely contested the undersigned’s order by way

of an objection before Judge Honeywell. The process outlined in Rule 72(a), and

not a motion for recosideration with its requisite standard, appears to be the

better way for GLF to be heard on its arguments against the March 30th order.

III.   CONCLUSION

       Because there is no clear error, GLF’s Motion to Reconsider Order

Deferring Ruling on Prejudgment Interest (Doc. 296) is DENIED.

       ORDERED in Tampa, Florida on May 25, 2021.




3 The March 30th order also does not address the judgment amount subject to
interest, the interest rate, or the date when interest began accruing.
                                            5
